DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on July 31 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant's preliminary amendment, filed concurrently with the instant application on July 31 of 2019, has been entered.  Claims 1-10 have been amended. No claim has been cancelled.  Claims 11-20 have been added.  Claims 1-20 are still pending in this application, with only claim 1 being independent.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Method for Assembling an Adjustable Automotive Luminous Device.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it repeats information given in the title, and uses phraseology often used in patent claims.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.		The method includes a first step of providing a housing with a hollow protrusion. A second step provides an auxiliary element in the hollow protrusion. A third step provides a connector inserts a matching connector in the connector receptacle in a detachable way, the matching connector further including guiding means. A fifth step places a luminous module including a module connector, the module connector being helped by the guiding means to be connected to the matching connector, to acchieve an electric connection between the module connector and the matching connector. A final step moves the connector receptacle so that the matching connector exits from the connector receptacle.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a housing with a hollow protrusion 3 having a threaded inner surface 30 (as seen in Figure 1a) and a housing with a hollow protrusion 3 having a rubber inner surface 31 (as seen in Figure 1b).  In addition, note reference character “3” has been used to designate both a hollow protrusion having a threaded inner surface (as seen in Figure 1a) and a hollow protrusion having a rubber inner surface (as seen in Figure 1b).

Applicant is advised that this action only exemplifies the objections to the drawings, applicant’s cooperation is requested in correcting all the occurrences of the cited, or any other errors of which applicant may become aware in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to will not be held in abeyance.

Specification
The disclosure is objected to because element 21 is referred to as both “aiming means” (page 8, line 30) and the “aiming system” (page 8, line 32).  The applicant is advised that the reference characters must be properly applied, with no single reference character being used for two different parts or for a given part and a modification of such part. See MPEP §608.01(g).  Appropriate correction is required.

The Examiner respectfully suggests amending line 30 of page 8 to read “matching connector 6 and some aiming system 21 located in the housing. As a”.

Claim Objections
Claims 1-20 are objected to because they used the term “manufacturing” (I.e. something made, by hand or by machinery, from raw materials) to describe a process of assembling (e.g. putting together the parts of a whole) already manufactured elements 

The cited deficiencies do not amount to indefinitiveness under 35 U.S.C 112(b), since, in light of the originally filed descriptions and drawings, the subject matter the applicant intended to define is readily apparent. However, appropriate correction is required to place the claims in proper form for allowance.

The examiner respectfully suggests amending the claims to replace “manufacturing” with “assembling”

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a method of assembling a vehicle illumination device including the steps of providing a housing with a hollow protrusion; providing an auxiliary element in the hollow protrusion; providing a receptacle rotatably connected to the auxiliary element; detachably inserting a matching connector in the receptacle, such matching connector including guiding means; coupling the module connector of an illumination module to the matching connector to provide an electrical connection between them, the module connector being guided by the guiding means; and moving the receptacle so that the matching connector exits from the receptacle.
While methods and processes for assembling vehicle illumination devices, specifically those providing for rotation of the illumination device, are old and well known .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the formal matters detailed in sections 5-16 of the instant Office Action.  The applicant is strongly advised that correction of the cited issues is required in order to prevent the instant application from going into abandonment.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875